Haskell, J.
Indictment for aiding in the maintaining of a nuisance under R. S., c. 17, § 4, in that the respondent did permit a tenement under her control to be used as a house of ill fame, and for the illegal keeping and illegal sale of intoxicating liquors with her knowledge, permission, and consent.
To constitute an offense under the statute cited, it must appear that the tenement was either let for the illegal use, or that the illegal use was permitted.
It appeared that the respondent’s tenants at will occupied the premises, and used them.for the illegal purposes charged.
The respondent is not guilty of a violation of the statute, unless she permitted the use, that is, consented to it; whether she did so consent is a fact to be determined by the jury.
One, who has authority to let a tenement and receive the rents, has control of it within the meaning of the statute ; and if he knowingly permits the illegal use, that is, consents to it, he becomes liable for aiding in maintaining a nuisance; but the mere fact that he so has control of the tenement, does not make him liable; he must be proved to consent to the illegal use; and if such use is known to him, and he takes no measures to prevent it, his inaction may be evidence of his consent to such use, or that he permitted it; but his permission of the use must be proved, to charge him under the statute ; and these same rules *99apply to the owner, and the same facts must be proved in order to charge him. State v. Stafford, 67 Maine, 126.
The charge of the presiding justice touching the control of the tenement was in accord with this opinion. He expressly told the jury that the state must prove that the respondent "knowingly permitted it to be used as a nuisance.” This instruction is an accurate statement of the law, and sufficient to-inform the jury that the respondent could not be held, unless: they were satisfied affirmatively of her consent to the illegal use.
Separate offences of the same nature, charged in separate-counts, may be included in the same indictment. State v. Burke, 38 Maine, 574; State v. Ruby, 68 Maine, 543.
Each count charges the repondent with aiding in maintaining-a nuisance by permitting a tenement, controlled by her, to be used as a house of ill fame and for the illegal keeping and. illegal sale of intoxicating liquors. The charge is for permitting-the illegal use for two purposes, either of which is sufficient to create the offense. But one offense is charged in each count,, and neither is defective. State v. Lang, 63 Maine, 215.

Exceptions overruled.

Peters, C. J., Walton, Virgin, Libbey and Emery, JJ., concurred.